BRITT, Judge.
The only assignment of error brought forward and argued in defendant’s brief relates to the judgment imposed. Defendant contends that the maximum prison sentence permissible for involuntary manslaughter is two years and cites State v. Spencer, 276 N.C. 535, 173 S.E. 2d 765 (1970). There is no merit in this contention.
Defendant recognizes the court’s holdings in State v. Dunn, 208 N.C. 333, 180 S.E. 708 (1935), State v. Blackmon, 260 N.C. 352, 132 S.E. 2d 880 (1963) and State v. Adams, 266 N.C. 406, 146 S.E. 2d 505 (1966) to the effect that involuntary manslaughter is a felony and punishable under G.S. 14-2 which permits a maximum prison sentence' of 10 years. However, defendant argues that State v. Spencer, supra, overruled those cases. We reject this argument.
*328Spencer is clearly distinguishable. In that case defendants were charged with wilfully standing upon the traveled portion of a State highway in such a manner as to impede the regular flow of traffic, a violation of G.S. 20-174.1. By virtue of G.S. 20-176 a violation of 20-174.1 is a misdemeanor. In saying that “an offense punishable by fine or imprisonment, or both, in the discretion of the court is a general misdemeanor for which an offender may be imprisoned for two years in the discretion of the court,” the court was discussing misdemeanors and not the entire area of criminal law..
Furthermore, in State v. Stimpson, 279 N.C. 716, 185 S.E. 2d 168 (1971), in an opinion by Chief Justice Bobbitt decided after Spencer, the court restated' “that the maximum lawful term of imprisonment for involuntary manslaughter is 10 years.”
The judgment appealed from is
Affirmed.
Judges Campbell and Morris concur.